TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00183-CR



                                 La Baaron Hutchison, Appellant

                                                 v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-09-301210, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 La Baaron Hutchison seeks to appeal from a September 2, 2010 judgment of

conviction for aggravated assault with a deadly weapon. However, the trial court certified that:

(1) this is a plea bargain case and Hutchison has no right of appeal, and (2) Hutchison waived

the right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Hutchison and his counsel signed the

certification.

                 Further, Hutchison’s attempted notice of appeal is untimely. Sentence was imposed

on September 2, 2010. No motion for new trial was filed, thus the deadline for perfecting appeal was

October 4, 2010. See Tex. R. App. P. 26.2(a)(1), 4.1(a). Hutchison’s notice of appeal was filed with

the trial court on March 15, 2011, and with this Court on March 28, 2011. There was no request for

extension of time to file the notice of appeal. See Tex. R. App. P. 26.3. Additionally, there is no
indication that notice of appeal was properly mailed to the district clerk within the time prescribed

by rule 26.2(a). See Tex. R. App. P. 9.2(b).

               Under the circumstances, we lack jurisdiction over Hutchison’s appeal and therefore

dismiss it for want of jurisdiction. See Tex. R. App. P. 25.2(d); Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).




                                               Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: June 3, 2011

Do Not Publish




                                                  2